DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on 6/19/1962, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that this prisoner has a record of several prior convictions and, particulary, his immediate past conviction was for the same offense for which he is now serving time. It is the opinion of the Board that his sentence should not be reduced.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.